DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358).
	In re claim 1, Okudaira et al. teach a method comprising: a method comprising: 
providing a substrate 101 within a reaction chamber (e.g. CVD reaction chamber, as Okudaira et al. teach using CVD process to form a titanium nitride layer, see abstract and [0061]); 
forming a first electrode 107 (i.e. TiN, [0049]) overlying the substrate 101 (Fig. 6), the step of forming the first electrode 107 comprising: 
heating the substrate 101 to a temperature of 300 ~ 450 °C ([0028], [0040], [0045]);	
contacting the substrate 101 with a first vapor phase reactant comprising a titanium tetraiodide precursor (TiI4)([0029], [0031], Fig. 1); 
contacting the substrate 101 with a second vapor phase reactant comprising a nitrogen precursor (i.e. NH3, [0029], [0031], Fig. 1);  
depositing a titanium nitride layer 107 over a surface of the substrate 101 thereby forming the first electrode (i.e. an upper electrode, Fig. 6 and [0049], [0050]); and
forming a dielectric structure 108 (i.e. an upper interlayer insulation layer, [0049]) overlying the first electrode 107 (Fig. 6)
                        
    PNG
    media_image1.png
    352
    508
    media_image1.png
    Greyscale

	In re claim 1, Okudaira et al. do not teach that the substrate was heated to the temperature of less than 300 °C, but do teach that the temperature range is 300 ~ 450 
	Alternatively, Sanchez et al., in an analogous art, teach forming titanium nitride layer ([0336], [0353] and [0446]) used as an electrode ([0425]), wherein a first vapor phase reactant comprising a titanium tetraiodide precursor (TiI4) ([0051]~[0062] and [0076]~[0081] and a second vapor phase reactant comprising a nitrogen precursor (e.h. NH3, [0430]) are used for forming the titanium nitride layer in either a CVD or ALD chamber ([0403]) at a substrate temperature of 100 °C ~ 500 °C ([0427], [0428]).  Sanchez et al. further suggested that the substrate temperature can be optimized as desired between 100 °C and 500 °C to obtain a sufficient growth rate with proper physical state and composition ([0428]).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Okudaira’s method with the suggestion of Sanchez’s teachings so that the substrate is heated to the temperature less than 300 °C for the purpose of properly controlling the growth rate and composition of titanium nitride layer.  
	
	In re claim 4, Okudaira et al. teach that the nitrogen precursor comprises NH3 ([0029], [0031]).

	In re claim 5, Sanchez et al. also remedy the deficiencies of Okudaira, because Sanchez et al. teach that the substrate temperature range of 100°C ~ 500°C ([0427], [0428]), which overlaps the claimed range of less than 250°C.

	In re claim 10, Okudaira et al. teach that the titanium nitride layer 107 is deposited with a step coverage of greater than 95%, because the layer 107 fully covers the underlying layer 106 (Fig. 6). 

	In re claim 11, Okudaira et al. teach forming a second electrode 105 (i.e. a lower electrode, [0053], Fig. 6) overlying the substrate 101. 

	In re claim 12, Okudaira et al., in Fig. 6 and corresponding text, teach that the substrate 101, the first electrode 107 (i.e. TiN, [0049]) and the dielectric structure 108 (i.e. an upper interlayer insulation layer, [0049]) are provided in a DRAM device structure ([0052]).

Claims 1-6, 10, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2017/0011926) in view of Sanchez et al. (US 2019/0161358) and Lee (US 2006/0097305).
	In re claim 1
providing a substrate 100 or Si-sub within a reaction chamber 101 (Fig. 1 and [0027]); 
forming a first electrode TiN ([0071]) overlying the substrate Si-sub (Fig. 3), the step of forming the first electrode TiN comprising: 
heating the substrate 100 to a predetermined temperature ([0090]), such as 350°C ~ 400°C ([0098]);
contacting the substrate Si-sub with a first vapor phase reactant comprising a titanium tetraiodide precursor (TiI4)(i.e. vaporized TiI4, [0059], [0075]); 
contacting the substrate Si-sub with a second vapor phase reactant comprising a nitrogen precursor (i.e. NH3, [0075], [0102], [0109], [0119]); and 
depositing a titanium nitride layer TiN over a surface of the substrate Si-sub thereby forming the first electrode (i.e. a gate electrode, Fig. 3 and [0071]).
                        
    PNG
    media_image2.png
    427
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    452
    media_image3.png
    Greyscale

	Harada et al. do not teach heating the substrate to the temperature of less than 300 °C.  Sanchez et al., however, in an analogous art, teach forming titanium nitride layer ([0336], [0353] and [0446]) used as an electrode ([0425]), wherein a first vapor phase reactant comprising a titanium tetraiodide precursor (TiI4) ([0051]~[0062] and [0076]~[0081] and a second vapor phase reactant comprising a nitrogen precursor (e.h. NH3, [0430]) are used for forming the titanium nitride layer in either a CVD or ALD chamber ([0403]) at a substrate temperature of 100 °C ~ 500 °C ([0427], [0428]).  Sanchez et al. further suggested that the substrate temperature can be optimized as desired between 100 °C and 500 °C to obtain a sufficient growth rate with proper physical state and composition ([0428]).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada’s method with the suggestion of Sanchez’s teachings so that the substrate is heated to the temperature less than 300 °C for the purpose of properly controlling the growth rate and composition of titanium nitride layer.  
	Still, Harada et al. in view of Sanchez teach forming the first electrode comprising overlying the substrate but did not teach forming a dielectric structure overlying the first electrode.  Lee, however, in an analogous art, teaches forming the first electrode 51 (i.e. 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the method of Harada in view of Sanchez to the application of Lee reference where it needs to form the dielectric structures overlying the first electrode for the subsequent processing steps, such as forming the DRAM capacitor.   The motivation for doing so is to provide the dielectric structure overlying the first electrode as the capacitor dielectric and followed by forming a top electrode 53 on the dielectric structure for forming a DRAM capacitor.

	In re claim 2, Lee reference remedies the deficiency of Harada in view of Sanchez, because Lee teaches that the dielectric structure 52 comprises a multiple dielectric structure (Fig. 7).
                            
    PNG
    media_image4.png
    287
    425
    media_image4.png
    Greyscale

	In re claim 3, Lee reference remedies the deficiency of Harada in view of Sanchez, because Lee teaches that the multiple dielectric structure 52 comprises ZrO2/Al2O3/ZrO2 structure (Fig. 7).
	In re claim 4, Harada et al. teach that the nitrogen precursor comprises NH3 ([0075], [0102], [0109], [0119]).

	In re claim 5, Sanchez reference remedies the deficiencies of Harada in view of Lee, because Sanchez et al. teach that the substrate is heated to the temperature range of 100°C ~ 500°C ([0427], [0428]), which overlaps the claimed range of less than 250°C.

	In re claims 6 and 16, Harada et al. teach that titanium nitride layer has an average r.m.s. surface roughness (Ra) of less than 2 Angstroms, i.e.  0.137 nm, which is equivalent to 1.37 Angstroms (Fig. 10). 

	In re claim 10, Harada et al. teach that the titanium nitride layer TiN is deposited with a step coverage of greater than 95%, as the titanium nitride layer TiN is fully cover the underlying layers.

	In re claim 12, the combination of Harada et al., Sanchez and Lee teach the substrate (Si-sub, in Fig. 3 of Harada), the first electrode TiN (Fig. 3 of Harada) and the dielectric structure (in view of Lee) are provided in a dynamic random access memory (DRAM) device structure (i.e. Harada suggested that his teachings are related to a capacitor electrode of DRAM, [0005]). 

In re claim 15, Harada et al. in view of Sanchez and Lee teach a semiconductor device structure, the structure comprising:
a titanium nitride electrode TiN (in Harada); and
a dielectric structure 52 (in Lee) disposed overlying the titanium nitride electrode TiN, wherein the titanium nitride electrode has an electrical resistivity of less than 400 µQ-cm (Fig. 9 in Harada), and
wherein the semiconductor device structure is formed according to the method of claim 1.

	In re claim 18, Lee reference remedies the deficiency of Harada in view of Sanchez, because Lee teaches a second titanium nitride electrode (e.g. the plate electrode 53, which is similar to plate electrode 68, which is made of TiN, [0094]) overlying the dielectric structure 52.

	In re claim 19, the combined teachings of Harada et al., Sanchez and Lee teach that the semiconductor device structure comprising a DRAM device structure, because Harada and Lee suggested that their teachings are related to a capacitor electrode of DRAM ([0005] in Harada and [0030], [0033] in Lee).  

	In re claim 20, the combined teachings of Harada et al., Sanchez and Lee teach that the titanium nitride electrode can be a bottom electrode to the DRAM device structure.  This is because Harada et al. teach that the electrode is made of TiN and Lee teach that the bottom electrode of the DRAM device (i.e. the storage node) can be .  

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358), as applied to claim 1 above, and further in view of Choi et al. (US 2011/0244673).
	In re claim 7, Okudaira et al. in view of Sanchez et al. did not teach that the titanium nitride layer has a density greater than 5.4 g/cm3.  
	Choi et al., however, in an analogous art of forming the titanium nitride layer, teach contacting the substrate 21 with a first vapor phase reactant comprising a titanium tetraiodide precursor (TiI4)([0031]; contacting the substrate 21 with a second vapor phase reactant comprising a nitrogen precursor (i.e. NH3, [0031]; and depositing a titanium nitride layer 24 or 35 over a surface of the substrate 21 thereby forming the electrode (Figs.2B, 2F), wherein the density of titanium nitride layer is 5.8 g/cm3 (Table 1), which is greater than 5.4 g/cm3.  The density, which is high as 5.8 g/cm3, is achieved by implanting titanium into the grain boundary during the process ([0024], [0042]).

    PNG
    media_image5.png
    230
    542
    media_image5.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okudaira et al. in view of Sanchez et al, by implanting titanium into the grain boundary during forming the titanium nitride layer, as taught by Choi, in order to achieve the layer density as claimed, as it is no more than modifying the known method of Harada in view of Lee with another known equivalent method of Choi resulting in the predictable result of obtaining the claimed density.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358), as applied to claim 1, and further in view of Ashihara et al. (US 2018/0190496).
	In re claim 8, Okudaira et al. in view of Sanchez et al. do not teach that the titanium nitride layer has an electrical resistivity of less than 150 µΩ-cm at a thickness of less than 40 Å.   Ashihara et al., however, in an analogous art of forming titanium nitride layer, teach that the electrical resistivity of titanium nitride layer with respect to its thickness can be optimized by adjusting the reactant partial pressure ratio (e. the partial pressure of Til4 and TiCl4, [0109]) during the formation of the titanium nitride layer.  
.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358), as applied to claim 1, and further in view of Saito (US 2008/0102630).
In re claim 9, Okudaira et al. in view of Sanchez et al. do not teach that the titanium nitride layer comprises an XRD peak intensity ratio <111>:<200> of greater than 2:1.  Saito, however, in an analogous art of forming the titanium nitride over the substrate, teaches that the titanium nitride layer would comprise the XRD peak intensity ratio <111> : <200> of greater than 2:1 (Fig. 8A, wherein it shows that the intensity at <111> is 93 counts whereas the intensity at <200> is 25 counts, which means the ratio is 3.72:1), when the deposition operating parameters for forming the TiN are optimized in the first condition, para [0051], [0052]).  (Note)   The ratio of <111> : <200> refers to crystalline orientation of the TiN film. 

    PNG
    media_image6.png
    398
    480
    media_image6.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the deposition operating parameters during forming TiN layer, as taught by Saito, in providing the TiN layer of Okudaria in view of Sanchez, to control the desired crystalline orientation of TiN layer such that the XRD peak intensity ratio <111> : <200> is greater than 2:1.  In other words, one of the ordinary skill in the art would have been capable of applying the known method of enhancement, as taught by Satio, to provide a modified titanium nitride layer of Okudaira et al. in view of Sanchez et al. and the results would have been predictable to one of the ordinary skill in the art.	

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358), as applied to claims 1 and 12 above, and further in view of Blomberg et al. (US 2012/0269962).
In re claim 13, Okudaira et al. in view of Sanchez et al. teach using metal conductive nitride for the bottom electrode to the DRAM device ([0005], [0052]), but are silent as to the metal conductive nitride being the titanium nitride.
	Blomberg et al., however, in an analogous art of DRAM device, teach using the metal conductive nitride, such as titanium nitride layer, as the bottom electrode of the capacitor of DRAM device ([0042], [0114]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the titanium nitride layer as taught Blomberg et al, as the bottom electrode to the DRAM device Okudaira et al. in view of Sanchez et al., as it is no more than using the known element (i.e. the titanium nitride layer) for another known device (i.e. the bottom electrode of the DRAM capacitor) resulting in in the predictable result of forming the DRAM capacitor.

10.	Claims 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2005/0153573) in view of Sanchez et al. (US 2019/0161358), as applied to claim 1 above, and further in view of Harada et al. (US 2017/0011926) and Ashihara et al. (US 2018/0190496).
	In re claims 6 and 16, Harada reference would also remedy the deficiencies of Okudaira in view of Sanchez, because Harada teaches that titanium nitride layer has an average r.m.s. surface roughness (Ra) of less than 2 Angstroms, e.g.  0.137 nm, which is equivalent to 1.37 Angstroms (Fig. 10). 

In re claim 15, Okudaira et al., in Fig. 6 and corresponding text, further teach a semiconductor device structure comprising: a titanium nitride electrode 107 ([0049]); and a dielectric structure 108 (i.e. an upper interlayer insulation layer, [0049]) disposed overlying the titanium nitride electrode 107, wherein the semiconductor device structure is formed according to the method of claim 1. Okudaira et al in view of Sanchez et al. do not teach that the titanium nitride electrode has an electrical resistivity of less than 400 µΩ-cm.  Harada et al, however, in an analogous art, teach that the titanium nitride electrode has an electrical resistivity of less than 400 µΩ-cm (Fig. 9).
                          
    PNG
    media_image7.png
    322
    387
    media_image7.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to comprehend that Okudaira in view of Sanchez imply that the electrical resistivity of titanium nitride electrode 107 is less than 400 µΩ-cm, as evidenced by Harada et al., since the same material (i.e. TiN) would have the same electrical property.

	In re claim 17, Okudaira et al. in view of Sanchez et al. do not teach that the titanium nitride layer has an electrical resistivity of less than 150 µΩ-cm at a thickness of 4 and TiCl4, [0109]) during the formation of the titanium nitride layer.  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Okudaira in view of Sanchez, by adjusting the partial pressure of reactant during forming the titanium nitride layer, as taught by Ashihara, so that the electrical resistivity of titanium nitride layer can be achieved as claimed.  In other words, one of the ordinary skill in the art would have been capable of applying the known method of enhancement, as taught by Ashihara, to provide a modified titanium nitride layer of Okudaira et al. in view of Sanchez et al and the results would have been predictable to one of the ordinary skill in the art.

15.	Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2017/0011926) in view of Sanchez et al. (US 2019/0161358) and Lee (US 2006/0097305), as applied to claims 1, 12 above, and further in view of Blomberg et al. (US 2012/0269962).
	In re claim 11, Harada in view of Sanchez and Lee teach that the method can be applied to the application to the capacitor electrode of DRAM (Harada, [0005]), but are silent as to forming a second electrode overlying the substrate.   
	However, one of the ordinary skill, before the effective filing date of the claimed invention, would have recognized that a known capacitor of DRAM of Harada would 
	
	In re claim 13, Harada in view of Sanchez and Lee are silent as to the titanium nitride layer is used for a bottom electrode to the DRAM device.  Blomberg et al., however, in an analogous art of DRAM device, teach using the titanium nitride layer as the bottom electrode of the capacitor of DRAM device ([0042], [0114]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use the titanium nitride layer of Harada in view of Sanchez and Lee, as the bottom electrode to the DRAM device, as taught by Blomberg et al., as it is no more than using the known element (i.e. the titanium nitride layer) for another known device (i.e. the bottom electrode of the DRAM capacitor) resulting in in the predictable result of forming the DRAM capacitor.

	In re claim 14, Blomberg reference also remedies the deficiencies of Harada in view of Sanchez and Lee, because Blomberg et al. teach forming a top electrode 21 .

	Response to Arguments
16.	Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
	Applicant’s arguments are mainly on the ground that all cited prior art, as stated in the previous office action, do not teach heating the substrate to a temperature of less than 300°C.  However, the newly discovered reference, Sanchez (US 2019/0161358), would remedy all deficiencies of cited art with reasonable motivation, as stated above.  
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sanchez reference would provide the reasonable motivation for the combination and thus all cited art read all pending claims.  In other words, Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 9,540,729 teach: “the reaction temperature can be varied depending, in part, on the evaporation temperature and the decomposition temperature of the precursor. In some embodiments, the range is from about 20° C. to about 500° C., preferably from about 30° C. to about 200° C., or from about 200° C. to about 400° C. The substrate temperature is preferably low enough to prevent thermal decomposition of the gaseous reactants. On the other hand, the substrate temperature is preferably high enough to keep the source materials in gaseous phase and avoid condensation. Further, the temperature is preferably sufficiently high to provide the activation energy for the surface reaction.”

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 11, 2022



/HSIEN MING LEE/